El’Juez Asociado Se; MacLeaby,
emitió la opinión del tribunal.
*327En 14 de agosto del corriente año, Engenio Caraba-lio, por conducto de su abogado, solicitó del Hon. Isidoro Soto Nussa, Juez del Tribunal del Distrito de Mayagüez, un auto de habeas corpus, alegando que se hallaba preso en la Cárcel de Mayagüez, en virtud de una orden del Juez de Paz de Añasco, exigiéndole prestar fianza ó- cau-ción. de paz, en la suma de quinientos dollars, que des-pués quedó reducida á cien dollars, en cuyo defecto ha-bía de ser encarcelado por seis meses, ó hasta que pres-tase dicha fianza. El Juez de Distrito expidió el auto de habeas corpus■, y después de haber oído el caso, volvió á poner al preso bajo la custodia del Alcaide; y contra es-ta resolución se ha interpuesto recurso de apelación para ante este Tribunal.
Las respectivas partes exponen sus pareceres sustan-cialmente como sigue:
El suplicante pretende que los Jueces de Paz no tie-nen jurisdicción para obligar una persona á guardar la paz:
1.- — Porque el cargo de Juez de Paz fué abolido por la sección 3a. de la Ley para reorganizar el sistema judicial de Puerto Pico, que fué aprobada en 10 de marzo de 1904. (Véanse las leyes de 1904, páginas 93 y siguientes.)
2. — Que los actuales Jueces de Paz, según la sección 14 de la ley arriba mencionada, tienen solamente jurisdic-ción en los casos en que la pena no exceda de una multa de (juince dollars, ó prisión en la cárcel por 30 días, y también en los casos por infracciones de las Ordenan-zas Municipales
3- — Que aunque los.Jueces de Paz pueden actuar como magistrados para investigar y encarcelar, en la ausen-cia de los Jueees Municipales, y pueden recibir y oir que-jas que se presenten con arreglo á la sección 64 del Có-digo Penal, no pueden declarar culpable al acusado, ni *328exigir la fianza prevista en la ley referente a cauciones para guardar la paz.
El Fiscal por otra parte sostiene que los Jueces de Paz tienen jurisdicción en los procedimientos seguidos con arreglo á la ley que exige las cauciones para guardar la paz.
3. — Porque Jos Jueces de Paz existen hoy, bajo la sec-ción 34 de la Ley reorganizando el sistema judicial de Puerto Pico, aprobada en 10 de marzo de 3904, aunque sus facultades no son tan amplias como lo eran bajo el Código de Enjuiciamiento Criminal, según éste existió con anterioridad á lá aprobación de dicho Código.
2. — Que dichos Jueces de Paz tienen jurisdicción en ciertos casos de faltas (“misdemeanors”) en que la pena no exceda de ciertos límites; que pueden expedir autos de arresto con motivo de tales faltas, y que en este sen-tido son magistrados, de acuerdo con el artículo 12 del Código de Enjuiciamiento Criminal. (Véanse las seccio-nes'12 y 13 del Código de Enjuiciamiento Criminal, (Es-tatutos Revisados, página 673.)
3. — Que los procedimientos por los que se exige fianza para guardar la paz, son procedimientos especiales que la ley coloca dentro de la jurisdicción de los Jueces de Paz, y en cuyos procedimientos no se impone ninguna pena, siendo el único requisito que se dé una fianza para hacerla efectiva bajo ciertas condiciones; y sin la infrac-ción de dichas condiciones no puede confiscarse la fianza, ni ponerse preso al acusado; y en cualquier tiempo.des-pués de haber sido preso por la omisión de prestar- la fianza exigida, el preso puede obtener su libertad me-diante la prestación de fianza. (Véase el título 6 del Có-digo Pénal, Estatutos revisados, páginas 536 y siguien-tes.)
La única cuestión que tiene que resolver este Tribunal, es una cuestión de competencia. El suplicante según en-*329tonces manifesto, afirma que el cargo ele Juez ele Paz, tal como dicho cargo existió bajo el Código Penal, desde el primero de julio de 1902 hasta el primero cíe julio de 1904, quedó abolido; y que por esta razón los Jueces de Paz, tales cómo quedaron constituidos, según la sección 14 de la Ley aprobada en 10 de marzo de 1904, y que empezó á regir el primero de julio del mismo año, no tenían facultades para exigir á persona algu-na, una fianza para guardar la paz. En otras pala-bras, que el cambio efectuado por esta última ley, en la organización y jurisdicción de los tribunales de Puerto Pico, había modificado la ley que dispone la prestación de fianzas para guardar la paz, de tal modo que los Jue-ces de Paz quedaron elüninados de la lista de los ma-gistrados que tienen jurisdicción para intervenir en tales asuntos.
La Ley en Puerto Pico, con respecto á fianzas para guardar la paz, está contenida en el título VI del Código Penal, comprendiendo las secciones 64. hasta 76 del mis-mo. Esta ley fue tomada casi enteramente, y con muy pocos cambios de las secciones-701 hasta 714 del Código Penal de California. En California, tanto la ley que define los delitos y fija las penas para los mismos, como la que prescribe el modo de proceder, están comprendidas en una sola Acta ó ley llamada el Código Penal. Al adoptar las leyes penales de California, para la Isla de Puerto Pico, la Comisión Codificadora las dividió en dos partes,- llamadas el Código Penal y Código de Enjuicia-miento Criminal. Evidentemente fue la intención, po-ner dicho título en el Código de Enjuiciamiento Criminal, pero por algún accidente ú otra causa, se encuentra en el Código Penal. Esto es evidente por el hecho de que los títulos VI y VII del Código, de Enjuiciamiento Criminal comprenden lo que debía estar contenido en un solo ' título, y el título VI que faltaba, fue suplido mediante la *330división del'título YII en dos' títulos y "y es además evi-dente que esto es así, por el hecho de que en la sección 64 del Código Penal, se hace referencia á la sección 13 la que naturalmente se supondría'ser la sección 13 del mismo Có-digo en que se hace la, referencia, pero el hecho es que se hace referencia á la .sección 13 del Código de Enjuicia-miento Criminal, que contiene una lista de funcionarios que son magistrados en Puerto Rico. Pero esta inadver-tencia ó equivocación por parte de los codificadores, no altera la condición de la ley, porque el título disponiendo la prestación de fianzas para guardar la paz, es tanto una ley en el Código Penal, como lo sería si hubiese sido anunciado ó incorporado en el Código de Enjuiciamiento Criminal, en donde propiamente debía hallarse.
La sección 64 de ese Código dice lo siguiente:
“Podrá presentarse queja ó denuncia ante cualquiera ;de los ma-gistrados que se mencionan en el artículo 13, de que alguna persona lia amenazado atentar contra la persona 6 bienes de otra.”
En las secciones que siguen a‘ esta, Se prescribe lo que debe hacerse con respecto á la queja, y constantemente se hace referencia á lo que' deben hacer en el asunto los Jueces de Paz. En efecto, la constante intervención del Juez de Paz es necesaria para llevar á cabo las disposi-ciones de la ley, y si un Juez de Paz no tiene facultades ó jurisdicción con respecto á cauciones para guardar la paz, entonces este saludable método para la prevención de crímenes ha sido completamente derogado en Puerto Rico.
La sección 12 del Código de Enjuiciamiento Criminal de Puerto Rico, define un magistrado como un funcio-nario que tiene facultades para expedir un auto de arres-to contra una persona acusada de un delito público. La sección 13 dice:
, “Son magistrados las siguientes personas;
*3311. — Los Jueces de la Corte Suprema.
2. — Los Jueces de las Cortés de Distrito.
3. — Los Jueces 'de Paz.
4. — Los promotores fiscales. ’ ’
El auto en el presente caso fué expedido por un Juez de Paz, y debía ser devuelto al mismo, y dicho Juez de Paz, después de haber hecho una investigación, que es de presumir, fué hecha con arreglo á la ley, puso preso al suplicante en la cárcel por falta de una fianza que le ha-bía exigido para guardar la paz.
Es evidente por una lectura de esta ley, y especial-mente de la cláusula derogatoria de la ley para la reorga-nización del sistema judicial etc., aprobada en 10 de mar-zo de 1904, y que se encuentra entre las leyes de 1904, en las páginas 93 hasta 99, que no hubo intención por parte de la Legislatura de alterar él título 6 del Código Penal. En efecto, al leer las dos leyes, y comparándolas la una con la otra, no se encontrará nada en el título 6 que esté en manera alguna en contradicción con la ley para la reorganización del sistema judicial, y, por consiguiente, ninguna parte de dicho título ha sido derogado. Puede ser que una de las cuatro clases de magistrados que exis-tían en la época en que esta ley empezó á regir, ó sea el pri-mero de julio de 1902, haya sido desde entonces suprimida por una subsiguiente legislatura; es decir, por la ley para la reorganización del sistema judicial, pero esto no dismi-nuye la eficacia de dicha ley, porque inmediatamente des-pués fué creada otra clase de magistrados, teniendo las mismas facultades y hasta el mismo nombre, ó sea, jueces de Paz; y estos existen hoy como sucesores de la anterior clase de frincionarios que existían bajo el Código Penal y el Código de Enjuiciamiento Criminal.
Por consiguiente, no importa nada absolutamente para los. efectos del cumplimiento del título 6 del Código Penal, que dispone la prestación de fianza para guardar la *332■paz, si. los jueces ele Paz, tales como ahora existen, son los mismos funcionarios que existían con anterioridad al pri-mero de julio de 1904, la única cuestión es: ¿son dichos jueces de paz, tales como ahora existen bajo la ley, magis-trados, .como los definen las secciones 12 y 13 del Código de Enjuiciamiento Criminal? La contestación á esta cues-tión es que dichos jueces de paz son funcionarios que tie-nen facultad para expedir autos de arresto contra perso-nas acusadas por delitos públicos; y, por consiguiente, ellos tienen el mismo puesto en la categoría descrita, en la sección 13 del Código de Enjuiciamiento Criminal, coin o los anteriores jueces de paz; es decir, que están compren-didos dentro de las cuatro clases de magistrados enume-radas por la citada sección.
Es un principio de ley bien conocido, que una ley de la le-gislatura conteniendo una cláusula derogando todas las le-yes ó parte de leyes que sean incompatibles con sus dispo-cisiones, pero que no derogue expresamente la ley anterior sobre la misma materia, deja en rigor todas las disposi-ciones de la ley anterior que no estén en contradicción con sus disposiciones. Este principio se halla consignado' en la causa de The People v. Durick, 20 Cal. 94. Los hechos de dicha causa son muy parecidos-á los de que se trata, en cuanto tratan de una clase de • funcionario sucediendo á otra, y esta autoridad, en nuestra opinión, es propia y con-cluyente.
Por consiguiente, puesto que los jueces de paz, tales co-mo se hallan actualmente constituidos, son magistrados que tienen facultades para expedir autos de arresto contra personas acusadas de delitos públicos, y puesto que bajo el título VI del Código Peual, están obligados á proceder así, en procedimientos de cauciones para guardar la paz, como se ha hecho en el presente caso, el Juez de Paz-de Añasco que encarceló al suplicante por falta de una fianza para guardar-la paz, procedió con arreglo á su jurisdicción le-*333gál, y tenía autoridad para expedir el auto, siendo éste por consiguiente, valido.
En consideración de estas premisas, el suplicante no ha sido ilegalmente encarcelado ó restringido de su libertad, y no puede ser puesto en libertad bajo las leyes de Puérto Pico. Por lo tanto, la orden de la Corte de Distrito po-niendo al suplicante nuevamente bajo la custodia del al-caide de la cárcel de Mayagüez, queda confirmada en to-cias.. sus partes; debiendo pagar el apelante las costas de esta apelación.

Confirmada.'

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Figueras y Wolf.